Citation Nr: 0929527	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  07-16 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a higher initial rating for service-
connected bilateral pes planus, rated as noncompensable prior 
to February 28, 2008 and 10 percent disabling from February 
28, 2008.  

2.  Entitlement to a higher initial rating for residuals of 
left knee strain with degenerative joint disease, rated as 
noncompensable prior to February 28, 2008 and 10 percent 
disabling from February 28, 2008.  

3.  Entitlement to a higher initial rating for degenerative 
joint disease and degenerative disc disease of the 
thoracolumbosacral spine, rated as 10 percent disabling prior 
to February 28, 2008 and 20 percent disabling from February 
28, 2008.  

4.  Entitlement to service connection for a right knee 
disorder to include right knee retropatellar pain syndrome.  

5.  Entitlement to service connection for anal fissure 
claimed as rectal bleeding.

6.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) claimed as chronic stomach pain.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from May 1985 to March 1988 
and from August 1988 to August 1992.   

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  

In April 2009, the Veteran testified at a Travel Board 
hearing before the undersigned.  The transcript of the 
hearing is associated with the claims file and has been 
reviewed.    

The issues of: (1) entitlement to a higher initial rating for 
degenerative joint disease and degenerative disc disease of 
the thoracolumbosacral spine; (2) entitlement to service 
connection for a right knee disorder to include right knee 
retropatellar pain syndrome; (3) entitlement to service 
connection for anal fissure claimed as rectal bleeding; and 
(4) entitlement to service connection for GERD claimed as 
chronic stomach pain are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the portion of the appeal period prior to February 
28, 2008, the evidence does not show that the severity of the 
Veteran's pes planus more closely approximates moderate pes 
planus with weight-bearing line over or medial to great toe, 
inward bowing of the tendo achillis, and pain on manipulation 
and use of the feet.  

2.  For the portion of the appeal period from February 28, 
2008, the medical evidence of record does not show that the 
severity of the Veteran's pes planus more closely 
approximates severe pes planus with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities.  

3.  For the portion of the appeal period prior to February 
28, 2008, the medical evidence does not show that the 
Veteran's left knee disability is manifested by limitation of 
left knee flexion to 45 degrees or less and there are no 
other objective findings to show that a compensable 
evaluation for the left knee is warranted.

4.  For the portion of the appeal period from February 28, 
2008, the medical evidence does not show that the Veteran's 
left knee disability is manifested by limitation of left knee 
flexion to 30 degrees or less; however, the medical evidence 
does show that the Veteran's left knee disability is 
manifested by recurrent subluxation and lateral instability 
such that a separate rating of 10 percent under Diagnostic 
Code 5257 is warranted.        


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
service-connected pes planus have not been met or 
approximated for the portion of the appeal period prior to 
February 28, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 
4.71a, Diagnostic Code 5276 (2008).

2.  The criteria for an initial evaluation higher than 10 
percent for service-connected pes planus have not been met or 
approximated for the portion of the appeal period from 
February 28, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 
4.71a, Diagnostic Code 5276 (2008).

3.  The criteria for an initial compensable evaluation for 
the Veteran's residuals of left knee strain with degenerative 
joint disease have not been met or approximated for the 
portion of the appeal period prior to February 28, 2008.  
38 U.S.C.A. §§  1155, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§  3.102, 3.159, 3.321, 4.7, 4.71a, Diagnostic 
Code 5260-5010 (2008).  

4.  The criteria for an initial evaluation higher than 10 
percent for the Veteran's residuals of left knee strain with 
degenerative joint disease have not been met or approximated 
for the portion of the appeal period from February 28, 2008.  
38 U.S.C.A. §§  1155, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§  3.102, 3.159, 3.321, 4.7, 4.71a, Diagnostic 
Code 5260-5010 (2008). 

5.  The criteria for a separate rating of 10 percent for 
slight impairment of the left knee manifested by recurrent 
subluxation or lateral instability associated with residuals 
of left knee strain with degenerative joint disease have been 
approximated for the portion of the appeal period from 
February 28, 2008.  38 U.S.C.A. §§  1155, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§  3.102, 3.159, 3.321, 4.7, 
4.71a, Diagnostic Code 5257 (2008); VAOPGCPREC 23-97.  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the claimant 
of the criteria for assigning disability ratings and for 
award of an effective date.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The Board notes that the Veteran is challenging the initial 
ratings assigned for his service-connected bilateral foot and 
left knee disabilities following the grant of service 
connection in the March 2006 rating decision.  The Board 
notes that the Federal Circuit has held that once service 
connection is granted, the claim is substantiated and 
additional notice is not required.  Furthermore, any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); see also Sutton v. Nicholson, 20 
Vet. App. 419 (2006).  Notwithstanding the above, the Board 
observes that the March 2006 follow-up notice letter (which 
was sent prior to notice of the rating decision) and June 
2008 follow-up notice letter sent to the Veteran addressed 
how VA determines the disability rating and included thorough 
descriptions of the types of information and evidence that 
the Veteran may provide in support of the claims.  The June 
2008 notice letter further included the rating criteria 
pertinent to the Veteran's claimed bilateral foot and left 
knee disabilities.  The Board notes that neither the Veteran 
nor his representative, DAV, has alleged any prejudice with 
respect to the notice received for the claims during the 
course of this appeal.

Moreover, the record reflects that the Veteran has been 
provided with a copy of the March 2006 rating decision, the 
April 2007 statement of the case (SOC), and the December 2008 
supplemental statement of the case (SSOC), which included a 
discussion of the facts of the claims, pertinent laws and 
regulations, notification of the bases of the decisions, and 
a summary of the evidence considered to reach the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the Board notes that 
the Veteran's service treatment records are of record.  Also, 
post-service treatment records adequately identified as 
relevant to the claims have been obtained, to the extent 
possible, and are associated with the claims folder.  
Furthermore, the RO afforded the Veteran with medical 
examinations in August 2005 and February 2008.  The 
examination reports have been reviewed and are deemed 
adequate for rating purposes.  In this regard, the Board 
notes that it appears that the August 2005 VA medical 
examiner did not have the claims folder when evaluating the 
Veteran's bilateral foot and left knee disabilities; however, 
as the Veteran provided an accurate report of his medical 
history involving his feet and left knee and his complaints 
and the objective findings are clearly documented in the 
examination report, the Board finds that the examination was 
adequate.  Moreover, the Board notes that the February 2008 
VA medical examiner confirmed that the claims folder was 
available for review in conjunction with that examination and 
summarized the relevant medical history in the examination 
report.

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to his claims.  Accordingly, the Board will 
proceed with appellate review.  

Analysis 

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2008).  In determining the disability evaluation, VA 
has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2, which require the evaluation of the complete medical 
history of the veteran's condition.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2008); DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2008).  
The factors involved in evaluating, and rating, disabilities 
of the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. 
§ 4.7 (2008).  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2008).  

An appeal from the initial assignment of a disability rating, 
such as this case, requires consideration of the entire time 
period involved and contemplates staged ratings where 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

Bilateral Pes Planus

The Veteran seeks entitlement to a higher initial evaluation 
for his service-connected pes planus.  The Veteran is 
currently assigned a noncompensable evaluation for the 
portion of the appeal period prior to February 28, 2008 and a 
10 percent disability evaluation from February 28, 2008 under 
Diagnostic Code 5276.  

Under Diagnostic Code 5276 for acquired flatfoot, a 
noncompensable evaluation is assigned when there is evidence 
of mild mild pes planus with symptoms relieved by built-up 
shoe or arch support.  A 10 percent evaluation is assigned 
when the evidence shows moderate bilateral pes planus with 
weight-bearing line over or medial to great toe, inward 
bowing of the tendo achillis, and pain on manipulation and 
use of the foot.  A 30 percent evaluation is assigned for 
severe bilateral pes planus with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities.  A 50 percent evaluation is 
assigned for pronounced bilateral pes planus with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 
(2008).     

In order for the Veteran to receive a 10 percent evaluation 
under Diagnostic Code 5276 for the portion of the appeal 
period prior to February 28, 2008, the Veteran's pes planus 
should more closely approximate moderate pes planus with 
weight-bearing line over or medial to great toe, inward 
bowing of the tendo achillis, and pain on manipulation and 
use of the foot.  

However, the medical evidence of record does not depict such 
a disability picture for this portion of the appeal period.  
The August 2005 VA medical examination report notes that the 
Veteran walked without a limp and did not have any orthotics 
in his shoes at the examination.  The Veteran also showed no 
abnormal imprints on his heavily soled shoes.  The Veteran 
further objectively demonstrated no deviation of the Achilles 
to heel insertion angle and the Veteran's feet were noted to 
be normal and non-tender to palpation.  Moreover, his feet 
were noted to have full range of motion and intact sensation.  
The findings articulated in the examination report do not 
indicate that the Veteran's pes planus more closely 
approximates the criteria for a 10 percent rating.  There is 
no evidence contained in treatment records relevant to this 
portion of the appeal period that are inconsistent with the 
findings of the examination report.  Thus, as the Veteran is 
not shown to demonstrate any of the criteria contemplated in 
a 10 percent rating under Diagnostic Code 5276, the Board 
finds that the preponderance of the evidence weighs against 
the assignment of an initial compensable rating for pes 
planus for the portion of the appeal period prior to February 
28, 2008.    

In order for the Veteran to receive the next higher 
evaluation of 30 percent under Diagnostic Code 5276 for the 
portion of the appeal period from February 28, 2008, the 
Veteran's pes planus should more closely approximate severe 
bilateral pes planus with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities for this period.  38 C.F.R. § 
4.71a, Diagnostic Code 5276 (2008).

However, after careful review of the evidence of record, the 
Board finds that the overall disability picture associated 
with the Veteran's pes planus does not more closely 
approximate the criteria required for a 30 percent disability 
rating under Diagnostic Code 5276 for the portion of the 
appeal period from February 28, 2008.  The Board notes that 
the medical evidence of record pertinent to this portion of 
the appeal period suggests that the Veteran's bilateral pes 
planus is manifested by accentuated pain on manipulation and 
use.  Indeed, the Veteran competently reported continuous 
bilateral foot pain in his arches ranging from 2/10 to 7/10 
as the day progresses and objectively demonstrated tenderness 
to palpation of the bilateral medial plantar arches and in 
the bilateral plantar heels at the February 2008 VA 
examination.  There is also some indication of swelling on 
use as the Veteran competently reported at the February 2008 
VA examination that he experienced symptoms of bilateral foot 
and ankle swelling associated with his bilateral pes planus 
requiring elevation and massage and his account of such 
symptomatology is deemed credible.  However, there is no 
objective evidence of marked deformity of the feet or 
characteristic callosities shown.  While the Veteran 
demonstrated a bilateral mild bunion formation with bilateral 
20-degree valgus deviation of the bilateral great toes at the 
metatarsophalangeal joint at the February 2008 VA 
examination, the examiner specifically described the bunion 
formation as "mild" and noted that there was no evidence of 
hammertoes, pes cavus, pathologic calluses, or abnormal shoe 
wear.  The examiner also noted that the Veteran's Achilles 
tendons were aligned normally and non-tender.  It is 
additionally observed that the impression noted on the 
February 2008 radiological report was "hallux valgus of 
subtle character" with otherwise normal body anatomy of both 
feet.  The Board further notes that the Veteran told the 
examiner that he did not wear shoe inserts.  Such evidence 
clearly does not indicate the presence of marked deformity of 
the feet or characteristic callosities.  Thus, the assignment 
of an initial evaluation higher than 10 percent for the 
Veteran's bilateral pes planus is not warranted under 
Diagnostic Code 5276 for the period from February 28, 2008.  

The Board has considered the Veteran's complaints of pain, 
swelling, and fatigability associated with his bilateral foot 
disability.  However, there are no objective medical findings 
that any pain on use or during flare-ups, abnormal movement, 
fatigability, incoordination, or any other such factors 
resulted in additional functional impairment of the Veteran's 
feet to the extent required for a higher rating at any time 
relevant to either portion of the current appeal period.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (holding that 
functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability); 38 C.F.R. 
§§ 4.10, 4.40, 4.45 (2008).         

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, a review of the record fails to reveal any 
findings associated with the Veteran's bilateral pes planus 
disability that warrants a higher initial rating under 
alternate diagnostic codes.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the Veteran's 
claim of entitlement to higher initial evaluations for his 
pes planus on a schedular basis for either portion of the 
appeal period.  The Board notes that the Veteran is already 
in receipt of staged ratings for his pes planus and no change 
in the assignment of the staged ratings is deemed warranted 
upon review of the record.     

To the extent that the Veteran's bilateral pes planus alone 
affects his employability, such has been contemplated in the 
assignment of the current schedular evaluations.  The 
evidence does not reflect that the disability at issue caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  In this regard, it is noted in the 
February 2008 VA examination report that the Veteran reported 
that his bilateral pes planus does not impair his activities 
of daily living or employment.  There is further no 
exceptional or unusual disability picture shown.  Thus, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2008) is 
not warranted.

Left Knee Disability

The Veteran is in receipt of an initial noncompensable 
disability rating for the portion of the appeal period prior 
to February 28, 2008 and a 10 percent rating from February 
28, 2008 for his service-connected left knee disability under 
the hyphenated Diagnostic Code 5260-5010 (2008).  Diagnostic 
Code 5260 is assigned for limitation of left knee flexion as 
the service-connected disease and Diagnostic Code 5010 is 
assigned for arthritis due to trauma of the left knee as the 
residual condition.  38 C.F.R. § 4.27 (2008).  

It is noted that Diagnostic Code 5010 provides that traumatic 
arthritis is to be evaluated as degenerative arthritis under 
Diagnostic Code 5003.  

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated based on the 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.   Thus, the Board will consider the 
diagnostic codes pertaining to limitation of knee motion in 
evaluating the Veteran's claimed disability.

In order for the Veteran to receive a higher evaluation due 
to limitation of left knee flexion under Diagnostic Code 5260 
for the portion of the appeal period prior to February 28, 
2008, he must demonstrate left knee flexion limited to 45 
degrees or less.  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2008).  However, there are no objective range of motion 
findings relevant to this portion of the appeal period 
showing a degree of limitation that more closely approximates 
the schedular criteria for a compensable evaluation.  Indeed, 
the August 2005 VA examination report reveals that the 
Veteran was able to extend to 0 and flex to 140 degrees with 
no pain, fatigue, weakness, or incoordination on repeat 
testing of the left knee.  Relevant treatment records also 
include no range of motion findings showing limitation of 
left knee flexion to the degree necessary for a compensable 
evaluation.  Thus, the medical evidence does not show that 
the Veteran is entitled to a higher initial evaluation for 
limitation of left knee motion under Diagnostic Code 5260 for 
this portion of the appeal period.

The Board recognizes that Diagnostic Code 5003 provides that 
a rating of 10 percent is for application for each major 
joint or group of minor joints affected by limitation of 
motion when the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes.  However, the Veteran objectively 
demonstrated full range of left knee motion at the August 
2005 VA examination.  Also, there is no medical evidence of 
limitation of motion objectively demonstrated by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion for the portion of the appeal period prior to 
February 28, 2008.  Moreover, there is no medical evidence 
showing involvement of 2 or more major joints or 2 or more 
minor joint groups in the absence of limitation of motion for 
this portion of the appeal period.  Thus, the award of a 10 
percent rating under Diagnostic Code 5003 is not warranted 
for the portion of the appeal period prior to February 28, 
2008. 

In regard to the portion of the appeal period from February 
28, 2008 under Diagnostic Code 5260, the Veteran must 
demonstrate left knee flexion limited to 30 degrees or less 
in order to receive an evaluation higher than 10 percent due 
to limitation of left knee flexion under Diagnostic Code 
5260.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  However, 
there are no objective range of motion findings relevant to 
this portion of the appeal period to show a degree of 
limitation that more closely approximates the schedular 
criteria for a compensable evaluation.  Indeed, the February 
2008 VA examination report reveals that active and passive 
range of motion testing of the left knee was performed three 
times and measured at 0 to 140 degrees of flexion with pain 
at 140 degrees.  Relevant treatment records also include no 
range of motion findings showing limitation of left knee 
motion to the degree necessary for a higher initial 
evaluation.  Thus, the medical evidence does not show that 
the Veteran is entitled to a higher initial evaluation for 
limitation of left knee motion under Diagnostic Code 5260 for 
this portion of the appeal period.

Nonetheless, the Board notes that separate disability ratings 
may be assigned for distinct disabilities resulting from the 
same injury so long as the symptomatology for one condition 
is not "duplicative of or overlapping with the 
symptomatology" of the other condition.  Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).  The VA Office of General Counsel 
has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 
1997).   In this opinion, the VA General Counsel held that a 
veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, 
provided that a separate rating is based upon additional 
disability.  Subsequently, in VAOPGCPREC 9-98, the VA General 
Counsel further explained that if a veteran has a disability 
rating under Diagnostic Code 5257 for instability of the 
knee, and there is also X-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59.  

For the portion of the appeal period from February 28, 2008, 
the Board notes that the Veteran is already in receipt of a 
10 percent rating for arthritis with painful motion under 
Diagnostic Code 5260-5010.  However, the Veteran has 
objectively demonstrated subluxation and/or instability of 
the knee during this portion of the appeal period.  Indeed, 
the February 2008 VA examination report notes that the 
Veteran had a positive lateral McMurray's test with pain in 
the lateral knee and had a positive patellar compression test 
with pain and crepitus.  However, he also demonstrated no 
instability on anterior, posterior, varus, and valgus stress 
maneuvers.  There is no subsequent objective evidence to show 
that he no longer demonstrates such symptomatology.  Thus, in 
consideration of the foregoing, the Board finds that the 
Veteran is entitled to a separate rating of 10 percent for 
slight impairment of the left knee manifested by recurrent 
subluxation or lateral instability under Diagnostic Code 
5257.   

The Board has considered the Veteran's complaints of pain, 
swelling, stiffness, giving way, instability, and 
fatigability associated with his left knee disability.  It is 
additionally observed that the Veteran has objectively 
demonstrated pain at 140 degrees during range of motion 
testing at the February 2008 VA examination.  Nevertheless, 
there are no objective medical findings that any pain on use 
or during flare-ups, abnormal movement, fatigability, 
incoordination, or any other such factors resulted in the 
Veteran's left knee being limited in flexion or extension to 
the extent required for an increased rating at any time 
relevant to the current appeal period.  DeLuca v. Brown, 8 
Vet. App. 202 (1995) (holding that functional loss, supported 
by adequate pathology and evidenced by visible behavior of 
the veteran undertaking the motion, is recognized as 
resulting in disability); 38 C.F.R. §§ 4.10, 4.40, 4.45 
(2008).  Indeed, such factors were already considered by the 
VA medical examiners.  The August 2005 VA examiner wrote that 
the Veteran did not have pain, fatigue, weakness, or 
incoordination on repeat testing of the left knee and did not 
have any flare-ups that interfered with his daily activities.  
The February 2008 VA examiner noted that there was no change 
in active or passive range of motion during repeat testing 
times three and no additional losses of range of motion were 
recommended for the left knee due to painful motion.  There 
is no competent medical evidence of record inconsistent with 
the findings noted in the examination reports.  
    
Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, a review of the record fails to reveal any 
additional functional impairment associated with the 
Veteran's claimed disability that warrants further 
consideration of alternate rating codes pertaining to the 
knee.  38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263 (2008).  
For the portion of the appeal period prior to February 28, 
2008, the competent evidence does not show that the Veteran 
has objectively demonstrated ankylosis, recurrent subluxation 
or lateral instability of the knee, extension limited to 10 
degrees or more, impairment of the tibia and fibula, genu 
recurvatum, dislocated semilunar cartilage with frequent 
episodes of locking, pain, and effusion into the joint, or 
undergone removal of symptomatic semilunar cartilage such 
that a higher or separate rating is warranted.  For the 
portion of the appeal period from February 28, 2008, the 
Board has found that the Veteran is entitled to a separate 
rating of 10 percent under Diagnostic Code 5257 for reasons 
explained above.  However, the evidence does not show that 
the Veteran has objectively demonstrated ankylosis, 
dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint, extension limited 
to 10 degrees or more, impairment of the tibia and fibula, 
genu recurvatum or undergone removal of symptomatic semilunar 
cartilage such that a higher or another separate rating is 
warranted.  

Thus, the preponderance of the evidence is against the 
Veteran's claim for a higher initial rating for his service-
connected left knee disability for the portion of the appeal 
period prior to February 28, 2008 on a schedular basis.  For 
the portion of the appeal period from February 28, 2008, the 
Veteran, however, is entitled to a separate 10 percent rating 
for his left knee disability from February 28, 2008 under 
Diagnostic Code 5257, as explained above.   

To the extent that the Veteran's left knee disability alone 
affects his employability, such has been contemplated in the 
assignment of the current schedular evaluations.  The Board 
notes that the Veteran has at various times asserted that his 
left knee disability together with his spine disability 
adversely affects his employability; he has not asserted that 
his left knee disability alone significantly impacts his 
employability.  In this regard, the Board observes that the 
Veteran admitted at the February 2008 VA examination that his 
left knee condition did not impact his activities of daily 
living or employment and he had experienced no severe flares 
of left knee pain in the past year.  A review of the 
pertinent evidence reveals that the disability at issue has 
not caused marked interference with employment (i.e., beyond 
that already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  There is no unusual or exceptional 
disability picture shown by the evidence.  Thus, referral to 
the RO for consideration of the assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2008) is not 
warranted.


In denying entitlement to higher initial ratings for pes 
planus and for the Veteran's left knee disability prior to 
February 28, 2008 for reasons explained above, the Board 
recognizes that under the provisions of 38 U.S.C.A. 
§ 5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  The preponderance of the evidence, however, 
is against the Veteran's claims and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

1.  Entitlement to an initial compensable rating for service-
connected bilateral pes planus for the portion of the appeal 
period prior to February 28, 2008 is denied.  

2.  Entitlement to an initial rating higher than 10 percent 
for service-connected bilateral pes planus for the portion of 
the appeal period from February 28, 2008 is denied.  

3.  Entitlement to an initial compensable rating for 
residuals of left knee strain with degenerative joint disease 
for the portion of the appeal period prior to February 28, 
2008 is denied.

4.  Entitlement to an initial rating higher than 10 percent 
for residuals of left knee strain with degenerative joint 
disease for the portion of the appeal period from February 
28, 2008 is denied.

5.  Entitlement to a separate rating of 10 percent for slight 
impairment of the left knee manifested by recurrent 
subluxation or lateral instability associated with residuals 
of left knee strain with degenerative joint disease for the 
portion of the appeal period from February 28, 2008 is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.


REMAND

The Board notes that the Veteran contends that he began to 
have gastrointestinal problems in service and believes that 
such problems were the onset of his currently diagnosed GERD.  
The Veteran also reports that he twisted or sprained his 
right knee while performing airborne training during service 
and that such injury has caused a current right knee 
disability.  Alternatively, the Veteran has asserted that his 
right knee disability is a result of an altered gait due to 
his service-connected left knee disability.  The Veteran 
further asserts that he experienced rectal bleeding in 
service that he believes was a manifestation of currently 
diagnosed hemorrhoids. 

Service treatment records show that the Veteran was assessed 
as having blood in his stool in May 1991.  The records also 
show that the Veteran presented for treatment of 
gastrointestinal symptoms on numerous occasions during 
service, although no finding of GERD is noted.  While there 
is no documentation of treatment for right knee problems in 
service, the Veteran is competent to report his experience of 
right knee pain in service and the service records show that 
he participated in airborne training as he contends.  
Additionally, VA treatment records dated from February 2008 
to April 2008 include diagnoses of GERD, right knee MCL 
(i.e., medial collateral ligament) chronic sprain, and 
hemorrhoids.  

VA must provide a medical examination and/or obtain a medical 
opinion when there is: (1) competent evidence that the 
veteran has a current disability (or persistent or recurrent 
symptoms of a disability); (2) evidence establishing that the 
veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period; (3) an indication that the claimed 
disability or symptoms may be associated with service; and 
(4) there is not sufficient competent medical evidence to 
make a decision. 38 C.F.R. § 3.159(c)(4) (2008).  

As the record reflects that the Veteran has not been afforded 
with a VA medical examination or opinion with respect to his 
service connection claims and in consideration of the above, 
the Board finds that a remand for appropriate examination and 
to obtain medical nexus opinions is warranted.  

In regard to the Veteran's low back disability, the Board 
notes that the Veteran has repeatedly asserted that he is 
unable to follow or secure gainful employment solely as a 
result of the severity of his low back symptomatology.  There 
are also several lay statements of record relating that the 
Veteran's back problems have caused him to miss significant 
time from work.  Furthermore, the Veteran's treatment records 
describe the Veteran's problems working as a result of his 
low back disability.  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  Barringer v. Peake, 22 Vet. 
App. 242 (2008); see also Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  However, the Board is unable to evaluate the 
merits of the Veteran's claim at this time for the following 
reasons.  First, the February 2008 VA spine examiner who 
evaluated the Veteran's spine disability made note of the 
Veteran's complaint that he had missed "over 50 days of work 
due to chronic spinal pain" in reporting the Veteran's 
occupational history but did not provide an opinion on the 
impact of the Veteran's lumbar spine disability on his 
employability in the examination report.  Consequently, the 
Board finds that a remand for a supplemental opinion is 
warranted.  Second, a subsequent October 2008 VA treatment 
record shows that the Veteran has been approved for 
vocational rehabilitation counseling through VA; however, the 
vocational rehabilitation folder has not been associated with 
the claims folder.  Thus, it must also be obtained on remand 
as it likely contains pertinent information and evidence 
related to the severity of the Veteran's low back disability 
and its impact on his employability.  Third, and importantly, 
the RO has not considered in the first instance whether 
extraschedular referral in accordance with 38 C.F.R. 
§ 3.321(b) is warranted in this case.  Thus, a remand for 
such consideration is also necessary in this case.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an 
appropriate medical examination of his 
claimed gastrointestinal disability.  The 
claims file and a copy of this remand must 
be made available to and reviewed by the 
examiner prior to the requested 
examination.  The examiner should indicate 
in the report that the claims file was 
reviewed.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to identify any 
gastrointestinal disability that the 
Veteran has demonstrated since filing his 
claim in May 2005.   The examiner should 
further provide an opinion as to whether 
or not any identified gastrointestinal 
disability is at least as likely as not 
(i.e., probability of 50 percent) related 
to the Veteran's period of active military 
service to include any symptomatology 
shown therein.  A complete rationale for 
any opinion expressed should be provided. 

2.  Schedule the Veteran for an 
appropriate medical examination of his 
claimed anal fissure disability.  The 
claims file and a copy of this remand must 
be made available to and reviewed by the 
examiner prior to the requested 
examination.  The examiner should indicate 
in the report that the claims file was 
reviewed.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to identify any 
anal fissure and/or hemorrhoid disability 
that the Veteran has demonstrated since 
filing his claim in May 2005.   The 
examiner should further provide an opinion 
as to whether or not any identified anal 
fissure disability is at least as likely 
as not (i.e., probability of 50 percent) 
related to his period of active military 
service to include any symptomatology 
shown therein.  A complete rationale for 
any opinion expressed should be provided. 

3.  Schedule the Veteran for an 
appropriate medical examination of his 
claimed right knee disability.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the requested 
examination.  The examiner should indicate 
in the report that the claims file was 
reviewed.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to identify any 
right knee disability that the Veteran has 
demonstrated since filing his claim in May 
2005.   The examiner should further 
provide an opinion as to whether or not 
any right knee disability is at least as 
likely as not (i.e., probability of 50 
percent) related to his period of active 
military service to include any 
symptomatology shown therein.  The 
examiner should also provide an opinion on 
whether or not any identified right knee 
disability is at least as likely as not 
secondary to the Veteran's service-
connected left knee disability.  A 
complete rationale for any opinion 
expressed should be provided. 

4.  Obtain the Veteran's vocational 
rehabilitation folder and associate it 
with the claims folder.

5.  Thereafter, send the claims folder and 
the vocational rehabilitation folder to 
the February 2008 VA spine examiner (or 
another appropriate examiner if the 
February 2008 spine examiner is not 
available) for review.  Based on such 
review, the examiner should provide an 
opinion regarding the extent that the 
Veteran's service-connected low back 
disability alone affects his 
employability.   

6.  After completion of the above, and any 
additional development deemed necessary, 
the AOJ should readjudicate the Veteran's 
claims.  In doing so, the AOJ should 
specifically address whether the Veteran's 
claim for a higher initial rating for his 
service-connected low back disability 
should be submitted to the Director, 
Compensation and Pension Service for 
extraschedular consideration.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.


The purpose of this REMAND is to obtain additional 
development and ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The Veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


